Citation Nr: 1811733	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  08-39 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left knee disability, claimed as secondary to the service-connected bilateral hallux valgus, status-post osteotomy, right foot.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel






INTRODUCTION

The Veteran served on active duty from February 1984 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a hearing in July 2014, but did not appear.

In May 2015, the Board remanded this matter for additional development.  The matter is now back before the Board.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met.  38 U.S.C. § 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

The Veteran is seeking entitlement to service connection for a left knee disability, as secondary to his service-connected bilateral hallux valgus, status-post osteotomy, right foot.  The Veteran is in receipt of service connection for status post right knee surgery with residual pain and scars associated with the service-connected right foot disability.

Service treatment records are negative for any findings pertaining to a left knee disability.

Post-service treatment records show prior surgeries for the right knee.  These records also show a few complaints of bilateral knee pain.  However, no clinical diagnosis has ever been given for the left knee.  For example, in a May 2009 VA treatment record, the Veteran reported pain in the bilateral knees.  The assessment was that the bilateral knee pain issue was likely a result of long-standing biomechanical changes in gait pattern since bunionectomy.  In an October 2009 VA treatment record, the assessment was left knee pain with normal plain films.  

In October 2011, the Veteran was afforded a VA examination for his claimed knee disability.  The Veteran reported a bilateral knee condition for 15 years.  He noted that as his foot worsened, his knee worsened.  Following a physical examination, the examiner indicated that there was no pathology to render a diagnosis for a left knee condition.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a left knee disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current left knee disability, the Board finds that service connection must be denied.
The Board recognizes the Veteran's lay testimony of record, and has no reason to doubt that the Veteran has experienced pain in his left knee.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions regarding pain do not constitute a competent clinical diagnosis of an existing left  knee disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the Veteran's assertions are outweighed by the October 2011 examiner's conclusion that there is no pathology or diagnosis of a current left knee disability.  Here, the complaints of pain do not rise to the level of disability.

The evidence unequivocally shows that the Veteran has not established left knee pathology or disability at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C. § 1131; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the occasional complaints of left knee pain, the weight of the evidence is against a finding that the Veteran had a left knee disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


